RENDERED: APRIL 15, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0722-MR

JASON COOK                                                          APPELLANT


                 APPEAL FROM ROWAN CIRCUIT COURT
v.              HONORABLE ROBERT W. MCGINNIS, JUDGE
                       ACTION NO. 18-CR-00024


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

DIXON, JUDGE: Jason Cook appeals from the judgment and sentence on his

conditional guilty plea entered by the Rowan Circuit Court on April 12, 2019.

After careful review of the briefs, record, and law, we affirm.

          BACKGROUND FACTS AND PROCEDURAL HISTORY

             On the afternoon of November 18, 2017, an employee of the

Downtown BP in Morehead called the police when she discovered Cook slumped
over in his pickup truck with its engine running. Officer Bryant Furman, the first

to respond, approached the vehicle and observed Cook inside but could not see

well due to the dark tint of the truck’s windows. Officer Furman used a flashlight

and observed a syringe on Cook’s lap and additional drugs and paraphernalia on

the passenger seat. He knocked on the window to get Cook’s attention, but there

was no response. At that point, Officer Furman feared he might be dead and

opened the truck’s door.

               Upon opening the door, a syringe fell out of the vehicle, and Cook

awoke. Officer Furman asked him to step out of the vehicle and remove his jacket,

at which time he observed track and pick marks on Cook’s arms. Even though

Cook was awake and alert, Officer Furman called local emergency medical

services (EMS) to evaluate Cook, and the two talked for approximately 20 to 25

minutes until EMS arrived. Cook refused treatment, signed a release, and was

transported to the local detention center. While under observation, Cook suffered

from a drug overdose, later admitting he had swallowed heroin after Officer

Furman awakened him in the BP parking lot.

               Cook was subsequently indicted for first-degree possession of a

controlled substance, heroin;1 possession of drug paraphernalia;2 possession of


1
    Kentucky Revised Statutes (KRS) 218A.1415. A Class D felony.
2
    KRS 218A.500(2). A Class A misdemeanor.

                                             -2-
marijuana;3 and public intoxication.4 Cook moved the trial court to exempt him

from prosecution for drug and paraphernalia possession under KRS 218A.133. His

motion was denied. Cook again moved the trial court for exemption from

prosecution under KRS 218A.133, and after a hearing, his motion was again

denied; whereupon Cook entered a conditional guilty plea, and this appeal

followed.

                                STANDARD OF REVIEW

                “The construction and application of statutes is a matter of law.

Therefore, this Court reviews statutes de novo without deference to the

interpretations adopted by lower courts.” Commonwealth v. McBride, 281 S.W.3d

799, 803 (Ky. 2009) (citation omitted).

                                         ANALYSIS

                On appeal, Cook argues KRS 218A.133 does not require an actual

medical emergency for exemption from prosecution. The relevant portions of KRS

218A.133 provide:

                (1) As used in this section:

                       (a) “Drug overdose” means an acute condition of
                       physical illness, coma, mania, hysteria, seizure,
                       cardiac arrest, cessation of breathing, or death


3
    KRS 218A.1422. A Class B misdemeanor.
4
    KRS 525.100. A Class B misdemeanor. This charge was later dismissed by the trial court.

                                               -3-
      which reasonably appears to be the result of
      consumption or use of a controlled substance, or
      another substance with which a controlled
      substance was combined, and that a layperson
      would reasonably believe requires medical
      assistance; and

      (b) “Good faith” does not include seeking medical
      assistance during the course of the execution of an
      arrest warrant, or search warrant, or a lawful
      search.

(2) A person shall not be charged with or prosecuted for a
criminal offense prohibiting the possession of a
controlled substance or the possession of drug
paraphernalia if:

      (a) In good faith, medical assistance with a drug
      overdose is sought from a public safety answering
      point, emergency medical services, a law
      enforcement officer, or a health practitioner
      because the person:

            1. Requests emergency medical assistance
            for himself or herself or another person;

            2. Acts in concert with another person who
            requests emergency medical assistance; or

            3. Appears to be in need of emergency
            medical assistance and is the individual for
            whom the request was made;

      (b) The person remains with, or is, the individual
      who appears to be experiencing a drug overdose
      until the requested assistance is provided; and

      (c) The evidence for the charge or prosecution is
      obtained as a result of the drug overdose and the
      need for medical assistance.

                           -4-
             (3) The provisions of subsection (2) of this section shall
             not extend to the investigation and prosecution of any
             other crimes committed by a person who otherwise
             qualifies under this section.

             The Supreme Court of Kentucky has recently addressed the

applicability of this statute, holding:

             for the sake of simplicity, we have distilled the statute
             down into the requirements . . . to be entitled to
             immunity. Those requirements are as follows:

                    In good faith, medical assistance with an acute
                    condition of physical illness, which reasonably
                    appears to be the result of consumption or use of a
                    controlled substance, and that a layperson would
                    reasonably believe requires medical assistance, is
                    sought from a public safety answering point,
                    emergency medical services, or a law enforcement
                    officer, because the person:

                           Appears to be in need of emergency medical
                           assistance and is the individual for whom
                           the request was made;

                           The person is the individual who appears to
                           be experiencing a drug overdose; and

                           The evidence for the charge or prosecution
                           is obtained as a result of the drug overdose
                           and the need for medical assistance.

Wilson v. Commonwealth, 628 S.W.3d 132, 141-42 (Ky. 2021) (emphasis added)

(footnotes omitted). Wilson further held “each element of the foregoing test must

be met to trigger immunity from prosecution[.]” Id. at 142.




                                          -5-
             Like Wilson, the case herein may be disposed of for failure to meet the

second element. Here, the BP employee did not seek medical assistance for a

“drug overdose,” as defined by KRS 218A.133(1)(a). She was unsure whether the

man was asleep or passed out and had no information as to why. She was unable

to observe the drugs or paraphernalia through the tinted windows, which Officer

Furman testified he, too, was unable to see until he shined a flashlight into the

vehicle. Officer Furman further testified that when Cook emerged from the vehicle

and began talking with him, Officer Furman did not suspect Cook had

overdosed on drugs, though he did suspect Cook was actively using them.

Officer Furman requested EMS evaluation of Cook out of an abundance of caution.

             Wilson held it does not

             promote the intent or purpose of the General Assembly to
             interpret the statute in a way that grants immunity to a
             defendant where the person calling for medical
             assistance had no objective basis upon which to
             reasonably conclude that the defendant’s acute
             physical condition was the result of controlled
             substance use, or where the caller did not seem
             subjectively to intend to call for medical assistance
             with a suspected overdose.

Wilson, 628 S.W.3d at 144 (emphasis added). Based on the facts of this case,

neither the employee’s call to dispatch nor Officer Furman’s call to EMS could,

either objectively or subjectively, satisfy these requirements. Accordingly, Cook

was not entitled to exemption from prosecution.


                                         -6-
                               CONCLUSION

           Therefore, and for the foregoing reasons, the orders entered by the

Rowan Circuit Court are AFFIRMED.



           ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Molly Mattingly                         Daniel Cameron
Frankfort, Kentucky                     Attorney General of Kentucky

                                        Christina L. Romano
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                      -7-